Citation Nr: 0900607	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for esophagus 
adenocarcinoma with liver and peritoneal metastasis.

2. Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to December 1972 
and November 1990 to June 1991, in addition to service in the 
reserves until 1996.  The veteran had a tour in the Republic 
of Vietnam from July 1969 to July 1970.  The veteran was 
awarded the Distinguish Flying Cross (2nd Award) and a Bronze 
Star Medal.

This appeal comes before the Board of Veterans Appeals 
(Board) from a rating decision dated May 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for the cause of 
death and for esophagus cancer with liver and peritoneal 
metastasis.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board notes that the record does not contain the 
veteran's personnel file.  What is included in the claims 
folder is a July 1997 letter from the Department of Defense 
to the veteran informing him of possible exposure to minimal 
amounts of nerve agent (sarin) if he were with his unit in 
early March 1991 near Khamisiyah.  Effort must be made to 
ascertain whether the veteran was indeed with his unit at 
that place and time; his personnel records may indicate where 
he served and for what duration during his active service 
from 1990 to 1991.       

A review of the veteran's reserve service treatment records 
reveals that he complained of stomach pain, nausea, and 
bloody diarrhea in May 1991.  As the veteran ultimately died 
of liver and peritoneal metastasis, such gastrointestinal 
complaints, contained on the veteran's Southwest Asia 
Demobilization/Redeployment Medical Evaluation, warrant 
further consideration.  Under the Veterans Claims Assistance 
Act of 2000, the Board finds that the appellant meets the 
criteria for a medical opinion to clarify both the nature and 
etiology of the claimed disabilities and cause of death.  See 
38 U.S.C.A. § 5103A (West 2002); see also Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some casual 
connection between his disability and his military service").  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the appellant has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2. Obtain the now-deceased veteran's 
service personnel records to assist in the 
determining whether he was assigned to a 
unit in early March 1991 near Khamisiyah 
or to any other unit which has been 
recognized as having been possibly exposed 
to nerve agents (sarin).  

3. Thereafter, transfer the claims file to 
an oncologist or another appropriate 
examiner for an opinion.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that the claims folder has been 
reviewed in conjunction with the 
examination.  Following this review of the 
claims file, and in particular two private 
physicians' opinions (Dr. G, dated October 
2003, and Dr. Q, dated September 2004), 
the examiner is asked to state whether it 
is at least as likely as not that the 
veteran's terminal esophagus 
adenocarcinoma with liver and peritoneal 
metastasis is causally related to active 
service, to specifically include any 
demonstrated exposure to a nerve agent 
(sarin) or any in-service (Vietnam) 
herbicide exposure.  The examiner is asked 
to provide a complete rationale for any 
opinion reached.

4. Readjudicate the appellant's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision with respect to 
the claim remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




